      Case 20-50226-rlj13 Doc 18 Filed 12/10/20             Entered 12/10/20 10:24:50       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed December 10, 2020                  United States Bankruptcy Judge
______________________________________________________________________



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           LUBBOCK DIVISION

     IN RE:                                             *
                                                        *
     James Martin Voss                                  *          CASE NO. 20-50226
                                                        *
                                                        *
              DEBTOR(S)                                 *          CHAPTER 13


                      INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL

              On this day came on to be heard Debtor’s Motion for Order Authorizing Use of Cash

     Collateral on an interim basis pending a full and final hearing. Upon consideration of the

     evidence presented and the argument of counsel, the Court finds that the relief requested is

     necessary for Debtor to pay ongoing legitimate critical expenses of the business for items

     including, but not limited to, employee payroll, utilities, and sales & payroll taxes. Accordingly,

     the Court finds that relief should be granted solely on an interim basis until the matter comes on

     for full hearing on January 27, 2021 at 9:00 a.m.

              It is therefore ORDERED and DECREED that Debtor is hereby authorized to use the

     cash collateral on which Kapitus, LLC and On Deck Capital, Inc. retains liens to support ongoing

     legitimate critical business expenses. The authority granted herein is interim in nature and



     ______________________________________________
     Interim Order Authorizing Use of Cash Collateral                                     Page 1 of 2
 Case 20-50226-rlj13 Doc 18 Filed 12/10/20              Entered 12/10/20 10:24:50     Page 2 of 2



grants relief only until the matter can be heard on the Court’s January 27, 2021 docket. The

hearing will be held via WebEx. The meeting/dial-in-information for this docket can be found on

the Courts website (www.txnb.uscourts.gov) under Judge Jones Hearing Dates and Calendar

tab prior to the hearing.

        Counsel for Debtor shall serve a true and correct copy of this Order on Kapitus, LLC and

On Deck Capital, Inc. and file a Certificate of Service with the clerk once service has been

completed.

                                             # # # End of Order # # #

Order prepared by:

Sam C. Gregory, PLLC
SBN 00792547
2742 82nd Street
Lubbock, Texas 79423
Phone: (806) 687-4357
Fax: (806) 687-1866
E-mail: sam@samcgregory.com




______________________________________________
Interim Order Authorizing Use of Cash Collateral                                    Page 2 of 2
